      Case 1:19-cv-02184-TJK Document 16 Filed 09/09/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,                                 Case No. 19-cv-2184-TJK

                       Plaintiff

                       v.

 FACEBOOK, Inc.,
 a corporation,
                       Defendant.



               APPEARANCE OF COUNSEL FOR THE UNITED STATES

        To the clerk of court and all parties of record, I am admitted or otherwise

authorized to practice in this court, and I appear in this case as counsel for plaintiff, the

United States of America.




DATED: September 9, 2019

                                              Respectfully submitted,

                                              /s/ Patrick R. Runkle_____________
                                              PATRICK R. RUNKLE
                                              Trial Attorney
                                              Consumer Protection Branch
                                              U.S. Department of Justice
                                              P.O. Box 386
                                              Washington, DC 20044-0386
                                              Telephone: (202) 616-0219
                                              Fax: (202) 514-8742
                                              Patrick.R.Runkle@usdoj.gov

                                               Counsel for the United States



                                          Page 1 of 1
